 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     BRIAN SCOTT KEENE,                                Case No. 1:17-cv-01169 LJO JDP
12
                                           Plaintiff, ORDER GRANTING DEFENDANTS’
13                                                    MOTION TO MODIFY THE
                   v.                                 SCHEDULING ORDER AND GRANTING
14                                                    IN PART PLAINTIFF’S MOTION FOR
                                                      EXTENSION OF TIME
15   KIRAN TOOR, et al.,
                                                       ECF Nos. 30, 32
16                                      Defendants.
17

18        For good cause shown, defendants’ unopposed motion to modify the scheduling order is

19   granted. ECF No. 32. The time to file motions for summary judgment for failure to exhaust

20   administrative remedies is hereby extended until and including September 24, 2019.

21   Additionally, for good cause shown plaintiff’s motion for an extension of time to respond to

22   discovery is granted in part. ECF No. 30. Plaintiff shall have twenty days to respond to

23   discovery requests. All other provisions of the scheduling order remain in effect and unchanged.

24

25

26
27

28
 1
     IT IS SO ORDERED.
 2

 3
     Dated:    July 16, 2019
 4                             UNITED STATES MAGISTRATE JUDGE
 5

 6

 7   No. 204
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
